44 Ill. App. 2d 367 (1963)
195 N.E.2d 21
Year Investments, Inc., an Illinois Corporation, Plaintiff-Appellee,
v.
Thomas E. Joyce, Leo Palewich, Jr., and World Wide Brokerage Corporation, a Delaware Corporation, Defendants-Appellants.
Gen. No. 11,793.
Illinois Appellate Court  Second District, Second Division.
December 13, 1963.
Rehearing denied January 16, 1964.
Gordon Moffett, of Wheaton, and Burton Sherre, of Chicago, for appellants.
McDermott, Will & Emery, of Chicago (Hamilton Smith, of counsel), for appellee.
(Abstract of Decision.)
Opinion by JUDGE WRIGHT.
Judgment affirmed.
Not to be published in full.